Citation Nr: 1619175	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of dental surgery.

2.  Entitlement to service connection for a respiratory disorder due to asbestos exposure.

3.  Entitlement to service connection for residuals of a right ankle sprain.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for residuals of dental surgery, service connection for non-specific respiratory condition due to asbestos exposure, and service connection for residuals of right ankle sprain.  Service connection for bilateral hearing loss was granted, and a noncompensable evaluation was assigned effective July 28, 2009.  

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the 
Virtual VA system to ensure consideration of the totality of the evidence.

The record reflects that in a statement received in April 2012, the Veteran raised the issue of service connection for a right foot disability.  Also, in a statement received in October 2015, the Veteran raised the issue of an increased rating for tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating the claims on appeal, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim for service connection for residuals of dental surgery, the claims file contains private dental treatment records from Nukoa Family Dentistry which were submitted by the Veteran in April 2012 and October 2015.  The records include letters summarizing the Veteran's condition and copies of x-rays.  However, as both letters indicate that the Veteran has been receiving regular care at their facility; the records in the claims file are not complete records.  On remand, the Veteran's complete treatment records from Nukoa Family Dentistry should be obtained.

Concerning the Veteran's claim for service connection for a respiratory disorder due to asbestos, the Veteran claims he was exposed to asbestos in service while serving on the USS Enterprise.  Service personnel records show that his military occupational specialty (MOS) was that of an aviation maintenance administration man.  Service treatment records show that in November 1967, the Veteran complained of a head and chest cold.  VA chest x-rays show that in October 2015, the Veteran had a mildly enlarging pulmonary nodule in the right upper lung lobe, and scattered stable subcentimeter pulmonary nodules.  It was noted that findings were in keeping with sequela of prior granulomatous disease.  Based on the foregoing the Board finds that the Veteran should be afforded a VA examination to determine if he has a respiratory disorder that was related to his military service, to include asbestos exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In regard to the claim for service connection for residuals of a right ankle sprain, a November 2009 VA examination report noted a diagnosis of right ankle strain.  The examiner found that it was at least as likely as not related to service; however, the examiner did not review the Veteran's claims file and appeared to provide this opinion solely on the Veteran's report that he twisted his right ankle in service in 1968.  The RO found the opinion inadequate on this basis in the February 2010 rating decision, and also noted that service treatment records indicated that the Veteran suffered a left ankle sprain (the Veteran was subsequently service-connected for degenerative joint disease in the left ankle in July 2012) in 1966; however, there was no mention of a right ankle sprain.  The RO also noted that a July 2009 VA treatment report indicated that the Veteran's "right ankle pain" was more likely than not due to injury sustained in service, but there was no indication that the treatment provider reviewed the Veteran's claims file.  In consideration of the above, as well as the Veteran's contention was that he had injured his right ankle in service tying down and parking aircraft, the Board finds that a new VA examination, in consideration of all of the evidence of record, is warranted.     

With regard to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Veteran last underwent a VA examination in May 2014.  The Veteran, at the August 2015 Board hearing, stated that his hearing loss had worsened since his last VA examination.  As the Veteran's last VA examination was two years ago, and that he has alleged that his condition has worsened since April 2013, the Board finds that a new VA examination is needed to determine the current severity of the Veteran's service-connected bilateral hearing loss.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also on remand, VA treatment records should be obtained and associated with the claims file.  At his August 2015 Board hearing, the Veteran stated that he had been receiving VA treatment for all of his disabilities on appeal since 2000.  The claims file contains VA treatment records from about October 2008.  Therefore, VA treatment records, from 2000 to 2008, should be obtained.  Also, VA audiology treatment records from November 2010, April 2012, and November 2015, refer to audiometric test results that were obtained during treatment.  These results are not located in the claims file, or in Virtual VA.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, these records must be also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the Veteran's complete treatment records from Nukoa Family Dentistry, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain complete audiology treatment reports, including audiometric test results from evaluations at the Atlanta VA Medical Center, from November 2010, April 2012, and November 2015.

3.  Obtain updated complete VA treatment records from the Atlanta VA Medical Center, and all associated clinics (including the Oakwood clinic), as well as any other VA facility identified by the Veteran or in the record, for the period of January 2000 to October 2008, and February 2016 to the present.
 
4.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his claimed respiratory disorder.  The complete claims folder, including a copy of this remand, must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a thorough review of the evidence of record, including the Veteran's statements regarding the history of his condition, the examiner must provide opinions on the following: 

a)  The examiner should identify all current respiratory disabilities.

b)  For each condition diagnosed, the examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder is related to the Veteran's active duty service, to include exposure to asbestos while serving in the Navy. 

The examiner is also asked to discuss the service treatment records, which show that in November 1967, the Veteran complained of a head and chest cold.  The examiner should also discuss October 2015 VA chest x-rays, which show that the Veteran had a mildly enlarging pulmonary nodule in the right upper lung lobe, and scattered stable subcentimeter pulmonary nodules, which were in keeping with sequela of prior granulomatous disease.  

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

5.  Also schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right ankle sprain.  The complete claims folder, including a copy of this remand, must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a thorough review of the evidence of record, including the Veteran's statements regarding the history of his condition, the examiner must provide opinions on the following: 

a)  The examiner should identify all current disabilities of the right ankle.

b)  For each condition diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right ankle disorder is related to the Veteran's active duty service, including due to his duties as an aviation maintenance administration man, which required him to tie down and park aircraft. 

In providing these opinions, the examiner should discuss the findings in the July 2009 VA treatment records, and the November 2009 VA ankle examination.  

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

6.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

7.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




